Case 2:19-bk-18999-NB           Doc 36     Filed 03/23/21      Entered 03/23/21 16:20:37           Desc
                                            Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                             CALIFORNIA CENTRAL DISTRICT


In re:                                                      Case No. 19-18999-NB
         Joan Lenore Rosario

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Kathy A. Dockery, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/01/2019.

         2) The plan was confirmed on 10/24/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/02/2021.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $227,827.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 2:19-bk-18999-NB            Doc 36      Filed 03/23/21       Entered 03/23/21 16:20:37                Desc
                                              Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $11,689.00
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                     $11,689.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $4,005.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $1,031.49
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,036.49

Attorney fees paid and disclosed by debtor:                    $995.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal      Int.
Name                                 Class     Scheduled      Asserted         Allowed        Paid         Paid
Bank of America                  Unsecured           472.00           NA              NA            0.00       0.00
CAPITAL ONE BANK (USA), N.A      Unsecured        4,707.00       4,805.32        4,805.32           0.00       0.00
CAPITAL ONE BANK (USA), N.A      Unsecured        4,690.00       4,545.95        4,545.95           0.00       0.00
CITIBANK, NA                     Unsecured           962.00        834.47          834.47           0.00       0.00
Equiant/Thousand Trails          Secured                NA            NA              NA            0.00       0.00
First National Bank/Legacy       Unsecured        1,469.00            NA              NA            0.00       0.00
GREENSKY, LLC                    Unsecured        9,543.00       8,950.43        8,950.43           0.00       0.00
JEFFERSON CAPITAL SYSTEMS, LLC   Unsecured           871.00        911.00          911.00           0.00       0.00
LOS ANGELES POLICE FCU           Unsecured        3,335.00       3,279.13        3,279.13           0.00       0.00
LOS ANGELES POLICE FCU           Unsecured        1,269.00       1,040.59        1,040.59           0.00       0.00
LVNV FUNDING LLC                 Unsecured        2,628.00       2,724.91        2,724.91           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured        5,751.00           0.00            0.00           0.00       0.00
QUANTUM3 GROUP LLC               Secured          5,513.34       5,513.34        5,513.34      4,422.94        0.00
WELLS FARGO BANK, N.A            Secured          2,779.42       2,779.24        2,779.24      2,229.57        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 2:19-bk-18999-NB            Doc 36     Filed 03/23/21       Entered 03/23/21 16:20:37           Desc
                                             Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $2,779.24          $2,229.57              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $5,513.34          $4,422.94              $0.00
 TOTAL SECURED:                                           $8,292.58          $6,652.51              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,091.80               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $5,036.49
         Disbursements to Creditors                             $6,652.51

TOTAL DISBURSEMENTS :                                                                      $11,689.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/23/2021                             By:/s/ Kathy A. Dockery
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
